Citation Nr: 1532308	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  14-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to tinnitus and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel





INTRODUCTION

The Veteran had active duty service from January 1991 to April 1991.  He also had service in the West Virginia National Guard from August 1986 to August 1992, which included various periods of active duty, active duty for training and inactive duty for training.  His National Guard service also included a period of active duty for training from August 1985 to February 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran attempted to appoint a service representative in December 2011 and January 2014.  However, there are no valid, signed 21-22 forms of record.  As such, the Veteran is not represented in his claims before the Board at this time.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file contains VA medical records dated December 2007 to December 2012.  These records were considered in the January 2013 rating decision and the December 2013 statement of the case (SOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
 
The issues of entitlement to service connection for sleep apnea, a bilateral shoulder disorder, and a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a hearing loss disability as defined by VA law.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2012 that fully addressed all notice elements; the letter was sent prior to initial adjudication of the claim.    

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs are associated with the claims file.  VA treatment records and relevant private records are also associated with the claims file.  The Veteran was afforded a VA examination in December 2012 in connection with his hearing loss claim.  The Board finds that the December 2012 examination was adequate as the examiner reviewed the claims file, interviewed the Veteran, performed an evaluation, and provided a diagnosis and an opinion with supporting rationale.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
Review of the Veteran's service treatment records show that the Veteran underwent numerous audiograms while in service.  One such examination in June 1989 noted mild bilateral hearing loss and revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
10
0
0
0
0
  
Despite the notation of mild hearing loss, the Veteran's audiogram in June 1989, as well as all of his other in service audiograms, fail to show an auditory threshold at any frequency at 40 decibels or greater or auditory thresholds for at least three frequencies at 26 decibels or greater.  As such, the Veteran's in service audiogram results do not meet the requirements for hearing loss for VA purposes under 38 C.F.R. § 3.385.

Similarly, audiograms performed following the Veteran's separation from service also do not show hearing loss for VA purposes.  The Veteran was afforded a VA examination in December 2012, in connection with his hearing loss claim.  At that examination, the Veteran's  puretone thresholds were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
10
5
LEFT
10
10
0
5
5

Speech recognition testing revealed scores of 100 percent bilaterally.  After an examination, the 2012 VA examiner opined that the Veteran had normal hearing.  Additionally, the Board notes that these examination results do not show hearing loss for VA purposes.  38 C.F.R. § 3.385.  The other evidence of record does not indicate any current diagnosis of hearing loss which would qualify the Veteran for service connection under VA law. 

Despite the Veteran's credible assertions of hearing loss since service, service connection cannot be granted.  While the Veteran may have some hearing loss, his medical examinations show that the level of hearing loss does not meet the necessary criteria to be considered a disability under VA law.  In this instance, the Board finds that the Veteran's medical records and December 2012 VA examination are more probative evidence as these medical providers used their medical training and experience to perform audiological examinations using puretone audiometry testing, upon which the Board's decision is based under   38 C.F.R. § 3.385.  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent any other evidence of current disability, the Board is constrained to deny this claim.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that a remand is necessary in this case for further development.  First, with regard to the Veteran's claim for sleep apnea, the Board notes that review of the claims file shows that the Veteran has been diagnosed with such a disorder.  His service treatment records (STRs) show that the Veteran was noted to be overweight at examinations performed during his National Guard duty service; a symptom which may be relevant to his sleep apnea claim.  Additionally, the Veteran contends that his sleep apnea is due to his service-connected tinnitus, as well as his nonservice-connected PTSD.  As such, the Board finds that the AOJ should first attempt to verify the Veteran's periods of active duty service, active duty for training, and inactive duty for training periods during his National Guard service, as this information is relevant to his claim and the onset of his sleep apnea symptoms.  Second, the Veteran should be afforded a VA examination for his sleep apnea.  McLendon v. Nicholson, 20 Vet App. 79 (2006).  

With regard to the Veteran's bilateral foot disorder claim, the Veteran has offered testimony that he has experienced foot numbness bilaterally since service.  Review of the Veteran's medical records does not show a diagnosis of a foot disorder.  However, at a VA medical appointment in August 2012, the Veteran was noted to have "flatfoot alignment."  As such, the Board finds that the AOJ should obtain a VA examination in this case.  McLendon v. Nicholson, 20 Vet App. 79 (2006).  

Finally, the Veteran has offered testimony that he has experienced shoulder pain off and on for many years, which he contends is due to his in service work with a mobility unit, where he was required to lift heavy objects.  The Veteran has reported shoulder pain to his VA Medical Center.  As such, the Board finds that the AOJ should obtain a VA examination in this case.  McLendon v. Nicholson, 20 Vet App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  

All information obtained must be made part of the file.  
If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  The AOJ should also request verification of the dates the Veteran served in the West Virginia National Guard, to include the dates for each period of active duty service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) from August 1986 to August 1992.  The AOJ should prepare a summary of such dates, to include whether such service was federalized.

The Veteran's personnel records shows that his service appears to have included the completion of sorties.  As such, any additional details regarding the Veteran's flight history from August 1986 to August 1992 should be obtained.

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

It should be noted that the Veteran was reported to have flatfoot alignment at a VA medical appointment in August 2012.

The examiner must opine as to whether it is at least as likely as not any diagnosed bilateral foot disorder is causally or etiologically related to the Veteran's military service.  

4.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

It should be noted that the Veteran's service treatment records show that the Veteran was overweight at various times while serving with the West Virginia National Guard.  The Veteran has also testified that his sleep apnea is related to his service-connected tinnitus and/or his nonservice-connected posttraumatic stress disorder (PTSD).

The examiner must opine as to whether it is at least as likely as not any diagnosed sleep apnea disorder is causally or etiologically related to the Veteran's military service, to include any weight gain while in service.  

The examiner is also asked to provide an opinion regarding whether any diagnosed sleep apnea disorder is caused or aggravated by the Veteran's service-connected disorders together, which include tinnitus.  

The examiner should also address the Veteran's contentions that his sleep apnea is due to and/or aggravated by nightmares and sleep disturbances related to PTSD in his or her opinion.  

5.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed bilateral shoulder disorder is causally or etiologically related to the Veteran's military service.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


